IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2015-CP-00700-COA

TRACEY TYRONE ISAAC A/K/A TRACEY                                             APPELLANT
ISAAC A/K/A TRACEY T. ISAAC A/K/A TRACY
TYRONE ISAAC

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                          04/08/2015
TRIAL JUDGE:                               HON. DAVID H. STRONG JR.
COURT FROM WHICH APPEALED:                 PIKE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    TRACEY TYRONE ISAAC (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: JEFFREY A. KLINGFUSS
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                   DENIED APPELLANT’S REQUESTS TO
                                           ALTER BIRTH CERTIFICATE AND ISSUE
                                           SUMMONSES
DISPOSITION:                               AFFIRMED: 06/21/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., ISHEE AND WILSON, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    In 2012, Tracey Isaac was indicted for the unlawful sale of at least one-tenth gram but

less than two grams of cocaine within 1,500 feet of a church, as a habitual offender. Miss.

Code Ann. §§ 41-29-139 (Supp. 2015), 41-29-142 (Rev. 2013), and 99-19-81 (Rev. 2015).

He later pleaded guilty to the unlawful-sale charge, and the State did not move forward on

the habitual-offender portion of the indictment. Isaac was sentenced to thirty years in the

custody of the Mississippi Department of Corrections, with fifteen years to serve and fifteen
years suspended, followed by five years of post-release supervision.

¶2.    Isaac’s request for relief is unclear. The brief submitted to this Court contains no

request for relief, and the statements do not place any appealable issues before the Court.

Additionally, the record consists almost exclusively of Isaac’s own handwritten motions and

exhibits; the circuit court found these documents “largely nonsensical.”

¶3.    The circuit court filed two orders responding to Isaac’s latest filings. The first order,

filed on April 6, 2015, dismissed Isaac’s request that the court allow him to change the race

listed on his birth certificate to “Moorish American.” The second order, filed April 8, 2015,

denied a motion in which Isaac requested that the court allow him to issue summonses for

a civil suit that he thought he filed against the Mississippi Parole and Probation Office. It

is not clear from which order Isaac purports to appeal. “[This Court] cannot discern from the

collection of documents any issue cognizable of appellate review.” Graves v. State, 918 So.

2d 791, 792 (¶4) (Miss. Ct. App. 2005).

¶4.    Isaac’s brief also mentions various docket numbers that, if in existence, are not

included in this appeal. He discusses various issues that he has placed before the courts

below, including motions regarding forfeitures of property, requests to change his birth

certificate, and claims of identity theft and extortion.

¶5.    “It is the duty of the appellant to state with some particularity the facts forming the

basis for his contentions, including a citation to the portion of the record where those facts

may be discovered.” Owens v. State, 869 So. 2d 1047, 1051 (¶18) (Miss. Ct. App. 2004).

Further, “Rule 28 of the Rules of Appellate Procedure provides that the brief of the appellant



                                               2
shall contain a statement of the issues presented for review.” Graves, 918 So. 2d at 792 (¶5).

¶6.    Because Isaac has failed to present any issues properly before this Court on appeal,

has not presented any particular facts to support his assertions, and has not requested any

particular relief, we affirm the circuit court’s orders denying relief.

¶7.  THE JUDGMENT OF THE CIRCUIT COURT OF PIKE COUNTY IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO PIKE COUNTY.

    LEE, C.J., IRVING, P.J., BARNES, ISHEE, CARLTON, FAIR, JAMES,
WILSON AND GREENLEE, JJ., CONCUR.




                                               3